DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of the Claims
	Claims 1-11 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 10-11 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 1-9 are currently under consideration.

Election/Restrictions
During a series of telephone communications with Patrick LaBreck between 25 and 27 April 2022 a provisional election was made to prosecute the invention of Group I, drawn to claims 1-9. In addition, Applicant has elected the following species:
Specific disease process: election of dementia-related cognitive functional loss in Lewy body disease.
Specific peptide: TTNYT (SEQ ID NO: 1)  
	Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-11 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, Group II. (See Interview Summary (PTO-413 or 413B); paper number: 20220425).
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5' /3'  additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Sep. 24, 2021 are being considered by the examiner.  However, two references have not been considered: NPL #2 of 44, on the 8-page IDS; and NPL #44 of 46, on the 10-page IDS. The references cited have not been considered because they do not contain the publication date of the references required by MPEP §609.01(B)(e)(v).  It is noted that the date a reference was accessed is not the same as a publication date.  

--Claim Objections--
	Claim 5 objected to because of the following informalities:  
		line 2 recites “administrating” as opposed to “administering”, as recited in line 1 of the same claim. This appears to be a typo that may be cured by replacing “administrating” (line 2) with “administering” from line 1 and claim 1 for consistency and clarity.  
	Appropriate correction is required.

--Claim Rejections - 35 USC § 112(b)--
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 7-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship between “the symptoms of synaptic and dendritic spine loss” and “the group consisting of: age related cognitive function loss, mild cognitive impairment, dementia related cognitive function loss, brain trauma related cognitive function loss, neuropathies.” (See Specification [0001]; [0024]; [0031]; [0036]- [0046]). For the sake of prosecution, it has been assumed that the synaptic and dendritic spine loss is caused by any of the disease conditions listed; however, the claim omits such a clear association. 
Claim 4 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship between “the symptoms of synaptic and dendritic spine loss” and “Alzheimer's Disease, Pre-frontal dementia, Huntington's Disease, synucleinopathy, Parkinson's Disease, Lewy Body Disease, neuro-AIDS/HAND, demyelinating disease, HTLV-1-associated myelopathy (HAM), multiple sclerosis (MS), amyotrophic lateral sclerosis, cognitive decline in diabetes, normal aging, or the pathological neurological symptoms and behaviors occurring after brain injury, stroke, diabetes, neuropathy, encephalopathy and viral encephalopathy.” (See Specification [0001]; [0024]; [0031]; [0036]- [0046]). For the sake of prosecution, it has been assumed that the synaptic and dendritic spine loss is caused by any of the disease conditions listed; however, the claim omits such a clear association. 

--Claim Rejections - 35 USC § 102--
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUFF, US 2014/0322252 A1 (‘252), Pub: Oct. 30, 2014, on IDS, and evidenced by JELLINGER, BMC Medicine; 16(34); 1-16, Pub: 2018 and SCHULZ-SCHAEFFER, Acta Neuropathol; 120: 131-143, Pub: 2010.
	Regarding claims 1- 4, ‘252 discloses A method of treating brain neurodegenerative conditions – including synucleinopathies, such as Parkinson’s disease [a known Lewy body disease in the α-synuclein associated disease spectrum, as evidenced by Jellinger. (Abstract, Conclusions section). Note that both Parkinson’s disease and dementia with Lewy bodies (DLB) present with similar loss of dendritic spines, as evidenced by Schulz-Schaffer: pg. 137, Col. 2, Par. 2)]; and dementias (e.g., synucleinopathy and Lewy body disease: dementia with Lewy bodies (DLB), as evidenced by Jellinger: pg. 1, Background and Conclusion sections) – in a patient comprising the steps of:
	preparing a composition comprising a D peptide and a pharmaceutically acceptable carrier, said D peptide further comprises the general structure : A-B-C-D-E-F-G-H which corresponds to all-D-TTNYT (instant SEQ ID NO: 1) when: A is absent, B is absent, C is absent, D is Thr, E is Thr, F is Asn, G is Tyr, and H is Thr, and wherein all amino acids are the D stereoisomeric configuration, and 
	administering said composition to the patient in a therapeutically effective dose, wherein said composition acts to treat the brain neurodegenerative condition in the patient. (Abstract; claims 1 and 3; pars. [0002]; [0007]).
	‘252 teaches that cofilin-actin rods are indicated as preceding neuronal death; in addition to disclosing that oral administration of orally bioavailable all-D-ASTTTNYT (SEQ ID NO: 1/ RAP-310) blocks induced cofilin rod stress response. ([0033]; FIG. 4). ‘252 further discloses administration of the core bioactive moiety in orally bioactive form, all-D-TTNYT (SEQ ID NO: 2/ RAP-103/ instant SEQ ID NO: 1), at a dose of 0.5 – 1 mg/kg and intravenously at 1 mg/kg; in addition, the compositions are 0.001- 99% - by weight or volume of composition – the active material. ([0024]; [0036]- [0038]; [0043]). As such, the disclosure indicates the instantly claimed therapeutically effective dosing in a person. (See instant specification pars. [0030]- [0031]).
	Regarding claim 5, ‘252 discloses routes of administration which include oral, buccal, parenteral, topical, rectal, vaginal, intranasal inhalation spray, and intrapulmonary inhalation. ([0042]; claim 4). 
	Regarding claims 6- 9, administration of all-D-TTNYT is disclosed. This sequence contains 5 amino acids, which is less than 20, 12, and 8 amino acids in length; and equal to the limitation of claim 9 (i.e., 5 amino acids or less in length). 
	Thus, claims 1-9 are anticipated by ‘252.
	
--Double Patenting--
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 5,567,682 A1 (‘682), Pub: Oct. 22, 1996. in view of RUFF, US 2014/0322252 A1 (‘252), Pub: Oct. 30, 2014, on IDS, as evidenced by JELLINGER, BMC Medicine; 16(34); 1-16, Pub: 2018 and SCHULZ-SCHAEFFER, Acta Neuropathol; 120: 131-143, Pub: 2010. as applied to claims 1-9 above.
	claim 1 of ‘682 recites, a method of treating the symptoms of Alzheimer's disease by reducing or halting a loss of neurons, comprising intranasally administering to a person suffering from Alzheimer's dementia a therapeutically effective amount of a peptide of the formula: Ra-Ser-Thr-Thr-Thr-Asn-Tyr-Rb (I) where Ra represents an amino terminal residue Ala- or D-Ala- and Rb represents a carboxyl terminal residue -Thr or -Thr amide and/or an additional Cys-residue at one or both of the amino and carboxyl terminals, or a peptide of the formula: (II) where R 1 is an amino terminal residue Thr-, Ser-,Asn-, Leu-, Ile-, Arg- or Glu-; R2 is Thr, Ser or Asp; R3 is Thr, Ser, Asn, Arg, Gln, Lys or Trp; R4 is Tyr; and R 5 is a carboxyl terminal amino group with a corresponding D-amino acid as the amino terminal residue, and/or a corresponding amide derivative at the carboxyl terminal residue and/or additionally a Cys-residue at one or both of the amino and carboxyl terminals, or a physiologically acceptable salt thereof. ·
	claim 2 of ‘682 recites, the method of claim 1, in· which the peptide is ASTTTNYT.
	claim 3 of ‘682 recites, the method of claim 1 or 2, in which the peptide is administered in an amount of from about 0.2 to about 10 mg per day for a 70 kg adult human.
	claim 4 of ‘682 recites, the method of claim 3, in which the amount of peptide administered is from 0.5 to 5 mg per day.
	‘682 does not claim All-D-TTNYT, treatment for Lewy body disease, or the language of claims 6-9.
	Regarding claims 1- 4, ‘252 discloses a method of treating brain neurodegenerative conditions – including Alzheimer’s disease, synucleinopathies, such as Parkinson’s disease (a known Lewy body disease, as evidenced by Jellinger, recognized to present with similar loss of dendritic spines to dementia with Lewy body disease, as evidenced by Schulz-Schaffer: pg. 137, Col. 2, Par. 2); and dementias (e.g., synucleinopathy and Lewy body disease: dementia with Lewy bodies (DLB), as evidenced by Jellinger: pg. 1, Background and Conclusion sections) – in a patient comprising the steps of: 
	preparing a composition comprising a D peptide and a pharmaceutically acceptable carrier, said D peptide further comprises the general structure [modified by examiner to reflect the elected species, All-D-TTNYT (instant SEQ ID NO: 1)]: A-B-C-D-E-F-G-H in which: A is absent, B is absent, C is absent, D is Thr, E is Thr, F is Ser or Asn, G is Tyr, and H is Thr, and wherein all amino acids are the D stereoisomeric configuration, and 
	administering said composition to the patient in a therapeutically effective dose, wherein said composition acts to treat the brain neurodegenerative condition in the patient. (Abstract; Title; claims 1 and 3; pars. [0002]; [0007]).
	‘252 teaches that cofilin-actin rods are indicated as preceding neuronal death; as well as, discloses that oral administration of orally bioavailable all-D-ASTTTNYT (SEQ ID NO: 1/ RAP-310) blocks induced cofilin rod stress response. ([0033]; FIG. 4). ‘252 further discloses administration of the core bioactive moiety in orally bioactive form, All-D-TTNYT (SEQ ID NO: 2/ RAP-103/ instant SEQ ID NO: 1), at a dose of 0.5 – 1 mg/kg and intravenously at 1 mg/kg; in addition, the compositions are disclosed as 0.001- 99% - by weight or volume of composition – active material. ([0024]; [0036]- [0038]; [0043]). As such, the disclosure indicates the instant therapeutically effective dosing in a person. (See instant specification pars. [0030]- [0031]).
	Regarding claim 5, ‘252 discloses routes of administration which include oral, buccal, parenteral, topical, rectal, vaginal, intranasal inhalation spray, and intrapulmonary inhalation. ([0042]; claim 4).
	‘252 does not specifically disclose the elected penta-peptide having at most 20, 12, 8, or 5 amino acid residues.
	Regarding claims 6- 9, administration of all-D-TTNYT is disclosed. This sequence contains 5 amino acids, which is less than 20, 12, and 8 amino acids; and equal to the limitation of claim 9 (i.e., 5 amino acids or less). 	
	Thus, the instant claims are obvious variants of claims 1-4 of ‘682, taken in light of the effectiveness of treatment for Alzheimer’s dementia and associated conditions (including known Lewy body diseases) attributed to the All-D-species (e.g., all-D-ASTTTNYT (SEQ ID NO: 1/ RAP-310), which blocks induced cofilin rod stress response. ([0033]; FIG. 4); and the core bioactive moiety in orally bioactive form, All-D-TTNYT (SEQ ID NO: 2/ RAP-103/ instant SEQ ID NO: 1)). 
	Said another way: It would have been obvious to one of ordinary skill at the time of filing to apply the teachings of ‘252 (e.g., bioactive D-amino acid variants and identified core bioavailable penta-peptide, All-D-TTNYT; and applying the method to additional conditions including a Lewy body disease) to the patented claims of ‘682 (i.e. method of treating loss of neurons associated with Alzheimer’s dementia by administering a therapeutically effective amount of a peptide, ASTTTNYT). Further, the artisan would be motivated to combine the disclosures with a high expectation of successfully treating Alzheimer’s dementia; and additional neurodegenerative diseases – including Lewy body disease – by any route of administration of D-enantiomers and “All-D” core variants. Specifically, variants comprising All-D-TTNYT with at most 20, 12, 8, or 5 amino acid residues.

Conclusion

Summary of Claims: claims 1-9 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658